Citation Nr: 1620480	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  06-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from November 5, 1984 to February 2, 1988; in excess of 30 percent from February 3, 1988 to November 25, 1995 and from January 1, 1996 to June 25, 1998; and in excess of 70 percent from June 26, 1998 to October 3, 2004 for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to an effective date prior to June 26, 1998 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 





ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in relevant part, granted service connection for an acquired psychiatric disorder and assigned a 30 percent rating, effective October 4, 2004. 

In January 2013, the Veteran filed a notice of disagreement with regard to the rating and effective date assigned.  His substantive appeal was received in April 2013.

Thereafter, in a January 2014 decision, the Board assigned an effective date of November 5, 1984 for the grant of service connection for an acquired psychiatric disorder.  The Board also assigned a 100 percent rating for the condition, effective October 4, 2004.  Finally, the Board remanded the issue of entitlement to an initial rating for an acquired psychiatric disorder from November 5, 1984 to October 4, 2004 for adjudication by the RO.  If the benefit remand denied, the Veteran and his representative were to be furnished a supplemental statement of the case.

Subsequently, in June 2014 rating decision, the RO assigned a 10 percent rating from November 5, 1985; a 30 percent rating from February 3, 1988; a 100 percent rating for hospitalization over 100 days from November 26, 1995; a 30 percent rating from January 1, 1996; a 50 percent rating from July 13, 1998; and a 100 percent rating from October 4, 2004.

In a December 2014 rating decision, the RO assigned a 70 percent disability for the service-connected acquired psychiatric disorder, effective June 26, 1998.  The rating decision also granted a TDIU, effective June 26, 1998.  

A supplemental statement of the case was issued in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2015 a motion requesting a 90-day extension was received.  The undersigned allowed that motion in January 2016.  The 90 day period has now passed, and no additional evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted, in the December 2014 rating decision, the RO granted a TDIU and assigned an effective date of June 26, 1998.  

At the outset, a review of the claims file reveals that the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Therefore, such notice should be provided upon remand.

The evidence of reflects that the Veteran had a number of periods of unemployment prior to June 26, 1998.  In this regard, the January 1985 VA examination indicated that the Veteran was dismissed from his job in June 1984 due to his inability to cope with the high level of responsibility.  Additionally, in an August 1998 psychological evaluation for the Social Security Administration, the appellant reported that his longest job was an 8 year surgical technician position, which ended in 1995.  In an August 1998 VA industrial examination, the Veteran reported that he last worked in July 1997, however, he stated that he could not work due to a broken wrist.  Subsequently, he performed contract work.  Finally, an income and employment statement providing employment information from January 1997 to July 1997, January 1998, June 1998 and August 1998 has been associated with the claims file.  In the record, the Veteran reported that he became too disabled to work in January 1998.  

In light of the record suggesting that the Veteran had periods of unemployment or marginal employment prior to June 26, 1998, the Board finds that the appellant should be requested to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, for the period November 4, 1984 to June 26, 1998.

Lastly, with regard to the claim of an initial increased rating for an acquired psychiatric disorder, the Board finds that the issue is inextricably intertwined with the TDIU claim.  As the TDIU claim requires additional development to address Veteran's occupational history, the Board finds that the issue of an increased rating for an acquired psychiatric disorder specifically contemplates occupational impairment.  Accordingly, the Board finds that the matter of entitlement to an initial increased rating for a psychiatric disorder must be deferred until the additional development with respect to the TDIU issue is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, for the period from November 4, 1984 to June 26, 1998.

2.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for TDIU.

3.  If, and only if, the Veteran submits the Application for Increased Compensation Based on Unemployability, submit the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether the service-connected acquired psychiatric disorder precluded the Veteran from participating in gainful employment for any period between November 4, 1984 to June 25, 1998. 

4.  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




